SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under The Securities Exchange Act Of 1934 CLEAR SYSTEM RECYCLING, INC. (Name of Issuer) Common Stock, Par Value $0.001 Per Share (Title of Class of Securities) 18468A104 (CUSIP Number) Min Zou 9 Scheel Drive Markham, Ontario L6E OM2 (416)800 6679 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With copies to: Brian A. Pearlman, Esq. Quintairos, Prieto, Wood & Boyer, P.A. One East Broward Boulevard, Suite 1400 Fort Lauderdale, FL 33301 (954) 523-7008 March 26, 2012 (Date Of Event Which Requires Filing Of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box o . SCHEDULE 13D (1) NAMES OF REPORTING PERSONS. S.S. OR I.R.S.
